Citation Nr: 1709714	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  12-33 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether the reduction of the evaluation for scar, status post lateral ankle ligament reconstruction from 10 percent to noncompensable, effective November 13, 2009 through July 17, 2014, was proper.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 2001 to May 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The February 2010 rating decision which reduced the evaluation of the Veteran's service-connected status post lateral ankle reconstruction from 10 percent disabling to 0 percent, effective November 13, 2009 also granted a 10 percent disability evaluation effective November 13, 2009 for entitlement to service connection for a right knee disability.  A subsequent rating decision issued in August 2014 increased the noncompensable evaluation assigned for the Veteran's service-connected scar to 10 percent disabling effective July 18, 2014.

In July 2016, the Veteran failed to appear for a Travel Board hearing at the RO, and she did not provide a reason for her failure to appear.  As such, her request is deemed withdrawn.  See 38 C.F.R. § 20.704 (d) (2016).


FINDINGS OF FACT

1.  Prior to the February 2010 rating decision that reduced the Veteran's rating from 10 percent to 0 percent disabling for her service-connected scar, the RO never informed her of the proposed reduction.

2.  The procedural requirements regarding the reduction of disability ratings were not properly followed, and the procedure undertaken in this case to reduce the Veteran's benefits resulted in the deprivation of her due process rights.  



CONCLUSION OF LAW

The reduction of the rating for the Veteran's service-connected scar, status post lateral ankle reconstruction from 10 percent to 0 percent, effective November 13, 2009 through July 17, 2014, is void ab initio.  38 U.S.C.A. § 1155 (West 2014);
38 C.F.R. §§ 3.105 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The Board has considered this legislation but finds that, given the favorable action taken below; no discussion of the VCAA is required.

The law provides that where a rating reduction was made without observance of law, although a remand for compliance with that law would normally be an adequate remedy, the erroneous reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

A Veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155 (West 2014).  When a Veteran's disability rating is reduced by a RO without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).

Prior to reducing a Veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10 (2016).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of the Veteran's disability.  Schafrath, 1 Vet. App. at 594.  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344.  The provisions of 38 C.F.R. § 3.344(c), however, specify that the provisions of 38 C.F.R. § 3.344(a) and (b) are only applicable for ratings which have continued for long periods at the same level (five years or more).  They do not apply to disabilities which have not become stabilized and are likely to improve. 

Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons. The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105 (e).

In this case, the February 2010 rating decision granted the Veteran's claim for entitlement to service connection for a right knee disability and assigned a 10 percent disability evaluation effective November 13, 2009.  This action resulted in a new combined evaluation, including the existing 10 percent evaluation assigned for her service-connected scar, of 40 percent.  However, this rating decision also reduced the existing evaluation of the Veteran's service-connected scar from 10 percent to noncompensable, also effective November 13, 2009.  As a result, the combined rating reflected on the rating code sheet accompanying the February 2010 rating decision indicates an overall "unchanged" combined rating of 30 percent.  However, in August 2011, the RO determined that the effective date for the grant of the 10 percent disability rating for the right knee should be revised to February 21, 2007 based on clear and unmistakable error.  The combined evaluation recorded by the RO as a result of this action was a 40 percent combined evaluation effective from February 21, 2007 and a 30 percent combined evaluation effective from November 13, 2009 (the date of the reduction of the scar rating).  

Although it appears that there was no net change in the Veteran's overall combined rating based on the February 2010 code sheet, the reduction of the 10 percent evaluation for the Veteran's service-connected scar actually resulted in a decrease of her new combined evaluation from 40 percent to 30 percent, effective November 13, 2009 based on the August 2011 code sheet.

Without reaching the merits of the propriety of the reduction in this case, the Board must find that the reduction is void ab initio due to the RO's failure to adequately follow the procedural requirements set forth in 38 C.F.R. § 3.105(e), regarding reduction in benefits; as such failure particularly deprived the Veteran of adequate due process protections in this case.

In order for a ratings reduction to be properly effected, there must be appropriate notice of the proposed reduction, and the reduction must be supported by the evidence of record.

As was noted above, 38 C.F.R. § 3.105(e) requires the issuance of a rating decision proposing the reduction or discontinuance and setting out all material facts and reasons underlying the proposal.  A Veteran must be notified at his or her latest address of record, and be provided 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.

The RO did not inform the Veteran of the proposed reduction to the disability rating for her service-connected scar, but instead issued a rating decision which finalized the action.  Additionally, the RO did not provide her with any notice or opportunity to contest the reduction.  The RO failed to notify the Veteran of her right to a predetermination hearing at which she could provide testimony regarding the current severity of her service-connected scar prior to finalization of the reduction in benefits.  The reduction in this case was not proper, and in fact, completely deprived the Veteran of all her due process rights, particularly her right to a predetermination hearing. 

Accordingly, the Board finds that the reduction in this case is void ab initio, and the 10 percent disability rating for her service-connected scar, status post lateral ankle ligament reconstruction is restored, effective November 13, 2009 through July 17, 2014.  See 38 C.F.R. § 3.105 (e), (i).


ORDER

Restoration of a 10 percent rating for service-connected scar, status post lateral ankle ligament reconstruction, from November 13, 2009 to July 17, 2014, is granted.




____________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


